Exhibit 10.18

December 18, 2013
Michael Paolucci
PO Box XXXX
XXXX, CA XXXXX


Dear Mike:
This letter agreement confirms the material compensation terms of your
employment with NuVasive. This letter agreement supplements your offer letter,
which contains the full terms of your compensation arrangements and is in
addition to any and all benefits that are made generally available to NuVasive
employees. It is also in addition to benefits available to you as an executive
of NuVasive. Defined terms used herein have the meanings set forth in the
attached Appendix of Defined Terms.
This letter agreement has no impact on other types of agreements or arrangements
between you and NuVasive, including agreements related to confidentiality,
intellectual property ownership, non-solicitation or non-competition
obligations, etc. You agree to continue abiding by all such arrangements, as
well as all NuVasive policies and procedures.
Your annual Base Salary is $365,000, payable in installments in accordance with
NuVasive’s regular payroll practices. Your Base Salary is subject to change and
is reviewed at least annually. You are eligible to receive a performance bonus
on an annual basis, targeted at 70% of your Base Salary. The performance bonus
is determined at the discretion of the Board of Directors and is based on a
combination of company performance and your individual performance. The bonus,
if any, that is payable to you shall be paid in the calendar year following the
calendar year in which it is earned, but no later than March 15th of that year.
Additionally, you are eligible to receive, in the discretion of the Board of
Directors, an annual grant of NuVasive equity securities pursuant to the 2004
Equity Incentive Plan.
You also have the following benefits related to an Involuntary Termination of
your employment or a Change of Control of NuVasive. In the event of an
Involuntary Termination of your employment, you shall be entitled to the
Severance Benefit. In the event of a Change of Control of NuVasive, you shall be
entitled to the Change of Control Benefit. In addition, the Section 409A Terms
shall be applicable to payments described in that Section.
We look forward to your continued success with NuVasive.                     
Truly yours,
NUVASIVE, INC.


/s/ Alexis V. Lukianov            
Alexis V. Lukianov
                
                                
I have read and accept the terms of this letter.




/s/ Michael Paolucci                    
Michael Paolucci














--------------------------------------------------------------------------------

Exhibit 10.18



"Base Salary" means the executive’s then-current annual base salary.
"Change of Control Benefit" shall mean the: Company Acceleration Plan.
“Severance Benefit” upon an Involuntary Termination at any time, severance is
equal to eighteen (18) months of your then current Compensation, defined as your
Base Salary plus your last year’s paid bonus (or no prior bonus has yet been
paid, then your bonus Target). Such amount shall be due and payable immediately
upon any such termination and upon the condition that you execute NuVasive’s
standard form of release of claims and that such release of claims becomes
effective in accordance with its terms on or prior to the 45th day following
such termination.
"Change of Control" is defined as either a Change in Control or Fundamental
Transaction as defined in the 2004 Equity Incentive Plan.
"Company Acceleration Plan" is defined as the Company’s policy pursuant to which
50% of all unvested equity awards under any of the Company’s equity compensation
plans (including the 1998 Stock Option/Stock Issuance Plan and 2004 Equity
Incentive Plan) immediately accelerate upon a Change of Control of the Company,
and all remaining equity awards immediately accelerate upon an Involuntary
Termination (except for death, disability or Cause) of service within 18 months
following such an event.
"Involuntary Termination" means the termination of the executive’s employment,
including a voluntary termination by the executive for Good Reason (as defined
below), for reasons other than death, disability or Cause. "Cause" means any of
the following: (i) the executive's repeated failure to satisfactorily perform
the executive's job duties; (ii) the executive's refusal or failure to follow
lawful directions of the Company's board of directors; (iii) the executive's
conviction of a crime involving moral turpitude; or (iv) the executive engaging
or in any manner participating in any activity which is directly competitive or
injurious to the Company. "Good Reason" means a voluntary resignation by the
executive following any of the following: (i) a significant reduction of the
executive's job responsibilities or title; (ii) a requirement (refused by the
executive) that the executive move for his/her principal place of employment
more than 50 miles from the then-current principal place of employment (unless
such requirement was a condition of employment); or (iii) a reduction of greater
than 15% in the executive's base pay or bonus opportunity (where not all
executives are similarly affected).
“Section 409A Terms” - Notwithstanding anything in this letter agreement to the
contrary, to the extent required to avoid the imposition of additional taxes and
penalties under Section 409A of the Internal Revenue Code of 1986, as amended,
and the guidance promulgated thereunder (collectively “Section 409A”), no
Severance Benefit or similar payment which becomes payable pursuant to this
Agreement on account of executive’s Involuntary Termination shall be paid until
executive has incurred a “separation from service” within the meaning of Section
409A. Furthermore, to the extent that such amount constitutes a “deferral of
compensation,” the Severance Benefit shall be paid on the later of (i) the first
payroll date occurring on or after the 45th day after the termination giving
rise to such payment; and (ii) if executive is a “specified employee” (within
the meaning of Section 409A), the date (the “Delayed Payment Date”) which is the
first day of the seventh month after the date of Executive’s separation from
service or, if earlier, the date of executive’s death following such separation
from service. The Delayed Payment Date rule described in the second clause of
the preceding sentence shall apply to all other payments of “deferred
compensation” (as defined by Section 409A) to the extent required by Section
409A. All such amounts that would, but for these provisions, become payable
prior to the Delayed Payment Date will be accumulated and paid on the Delayed
Payment Date. The Company intends that payments will not be subject to taxation
under Section 409A. The provisions of this letter agreement shall be interpreted
and construed in favor of satisfying any applicable requirements of Section
409A. However, the Company does not guarantee any particular tax effect for
income provided to executive pursuant to this letter agreement. In any event,
except for the Company’s responsibility to withhold applicable income and
employment taxes from compensation paid or provided to executive, the Company
shall not be responsible for the payment of any applicable taxes on compensation
paid or provided to Executive pursuant to this letter agreement.




